Appeal by an attorney and counselor at law from an order of the County Court of Queens county adjudging him to be guilty of criminal contempt of court and sentencing him to pay a fine of twenty-five dollars, or, in default thereof, to be committed to the city prison for one day for each dollar of the fine imposed. Were this appeal here on the merits it would require affirmance. It must, however, be dismissed, since a commitment for criminal contempt may not be tested by appeal. A criminal contempt in the sense of a willful disobedience during the course of a criminal trial is not a special proceeding within the meaning of section 515 of the Code of Criminal Procedure. (People ex rel. Taylor v. Forbes, 143 N. Y. 219; People ex rel. Nunns v. County Court, 188 App. Div. 424.) The remedy is by certiorari. Appeal dismissed. Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ., concur.